TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00393-CR




                                  Merril Leroy Jessop, Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
        NO. 995, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant Merril Leroy Jessop filed a pro se notice of appeal following his conviction

for sexual assault. We are advised in a motion to abate filed by Daniel W. Hurley on appellant’s

behalf that following a hearing on May 13, 2010, the trial court overruled motions for a free record

and appointed counsel on appeal. Hurley states that he is, in effect, representing appellant on a pro

bono basis. Hurley asks the Court to abate the appeal from the judgment of conviction pending the

resolution of the question of appellant’s indigence.

               The motion to abate is granted in part. If it has not already done so, the district court

shall order the preparation and filing at no cost to appellant of a reporter’s record from the indigency

hearing. See Snoke v. State, 717 S.W.2d 5, 7 (Tex. Crim. App. 1986). The court shall also order the

preparation of a clerk’s record that is at least adequate to appeal the indigency issue. Subject to
further extension of time for good cause shown, these records should be tendered for filing no later

than September 17, 2010. After the appellate record is filed, the parties shall file briefs addressing

the propriety of the trial court’s determination that appellant is not indigent.



Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: August 20, 2010

Do Not Publish




                                                  2